DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Finality
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Status of Claims
Claims 1, 4 – 5, 7, 10, 13 – 14, 16, 22, 26 – 27, 29 – 30, 33 and 35 - 39 are pending. Claims 2 – 3, 6, 8, 11 – 12, 15, 17 – 21, 28, 31 – 32, 34 and 40 – 48 are cancelled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 10, 13 – 14, 16, 26 – 27 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (U.S. Patent No, 5,711,759).
Regarding Independent Claim 1, Smith teaches an oral care implement (embodiments of Figs. 6 and 7) comprising: a handle (handle, 6); a head (Annotated Fig. 6) coupled to the handle (6), the head comprising a base structure (nodule support surface, 10) and a monolithic cleaning unit (Annotated Fig. 6), the monolithic cleaning unit comprising; a block portion (rectangular nodules, 40) extending from a front surface (Annotated Fig. 6) of the base structure (10) to a distal surface of the block portion (40), the block portion (40) having a first height measured (Annotated Fig. 6) from the front surface of the base 
 
    PNG
    media_image1.png
    411
    610
    media_image1.png
    Greyscale

Regarding Claim 4, Smith teaches the oral care implement wherein each of the plurality of protuberances (44) comprises the second height (Annotated Fig. 7) measured from the distal surface 
Regarding Claim 10, Smith teaches the oral care implement wherein the ribs (42) have a third height (Annotated Fig. 7) measured from the distal surface of the block portion (40) to a distal end of the ribs (42), the third height (Annotated Fig. 7) being less than the second height (Annotated Fig. 7) such that the plurality of protuberances (44) protrude beyond the distal ends of the ribs (42) and the distal ends of the ribs (42) are recessed relative to the distal ends of the plurality of protuberances (44; Annotated Fig. 7).  
Regarding Claim 13, Smith teaches the oral care implement wherein the head (Annotated Fig. 6) comprises a longitudinal axis (Annotated Fig. 6), and wherein each of the plurality of ribs (42) is elongated in a direction that is generally transverse to the longitudinal axis (Annotated Fig. 6).  
Regarding Claim 14, Smith teaches the oral care implement wherein the plurality of protuberances (44) and the plurality of ribs (46) collectively form walls (Annotated Fig. 7) extending from the distal surface of the block portion (40), and further comprising a plurality of channels (Annotated Fig. 7) located between adjacent ones of the walls (Annotated Fig. 7).  
Regarding Claim 16, Smith teaches the oral care implement wherein the base structure (10) and the monolithic cleaning unit are integrally formed as a single monolithic structure (Fig. 6).  
Regarding Independent Claim 26, Smith teaches an oral care implement (embodiments of Figs. 6 and 7) comprising: a handle (6); a head (Annotated Fig. 6) coupled to the handle (6), the head comprising a base structure (10) and a cleaning unit (Annotated Fig. 6), the cleaning unit comprising: a block portion (40) extending from a front surface of the base structure (10) to a distal surface (Annotated Fig. 6) of the block portion (40); and a plurality of protuberances (44) extending from the distal surface of the block portion (40); and wherein the head (Annotated Fig. 6), including the base structure (10) and the cleaning unit (Annotated Fig. 6), is a monolithic structure formed from a flexible material (Annotated Fig. 6; Col. 2, lines 24 – 30; Fig. 7).  
Regarding Claim 27, Smith teaches the oral care implement wherein an entirety of the oral care implement (Fig. 6) including the handle (6) and the head (Annotated Fig. 6) is a monolithic structure formed out of the flexible material (Annotated Fig. 6; Col. 2, lines 24 – 30; Fig. 7).    
Regarding Claim 33, Smith teaches the oral care implement wherein the cleaning unit (Annotated Fig. 6) further comprises a plurality of ribs (42) extending from the distal surface of the block portion (40), each of the ribs (42) extending between two of the plurality of protuberances (44) that are adjacent to one another (Annotated Fig. 7), wherein the plurality of ribs (46) are recessed relative to distal ends of the plurality of protuberances (44; Fig. 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 7, 22, 29 – 30 and 35 – 39 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Patent No, 5,711,759) in view of Boyd et al. (U.S. Patent No. 8,528,145 B2).

    PNG
    media_image2.png
    238
    261
    media_image2.png
    Greyscale
Regarding Claim 5, Smith teaches all of the elements of claim 1 as discussed above. 
Smith further teaches the oral care implement wherein the block portion (40) comprises an outer surface (Annotated Fig. 6) extending from the front surface (Annotated Fig. 6)  of the base structure (10) to the distal surface of the block portion (40; Annotated Fig. 6) and wherein the plurality of protuberances (44) comprises a plurality 2Serial Number: 16/354,261Response to Non-Final Office Action of December 18, 2020of peripheral protuberances (Annotated Fig. 7) that surround the block portion (40).
Smith does not teach the plurality of peripheral protuberances comprising a first portion that protrudes radially from the outer surface of the block portion and a second portion that protrudes from the distal surface of the block portion. 
Boyd, however teaches the plurality of peripheral protuberances (Annotated Fig. 1) comprising a first portion (Annotated Fig. 1) that protrudes radially from the outer surface (Annotated Fig. 1) of the block portion (Annotated Fig. 1) and a second portion (Annotated Fig. 1) that protrudes from the distal surface of the block portion (Annotated Fig. 1). 

    PNG
    media_image3.png
    560
    726
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implement of Smith to further include the plurality of peripheral protuberances comprising a first portion that protrudes radially from the outer surface of the block portion and a second portion that protrudes from the distal surface of the block portion, as taught by Boyd, to provide a device that is capable of targeting the gum lines when the toothbrush is applied along the gum line, thus resulting in an effective cleaning of the gum area.
Regarding Claim 7, Smith, as modified, teaches all of the elements of claim 5 as discussed above. 
Smith does not teach the oral care implement wherein an outer surface of the monolithic cleaning unit is formed by the outer surface of the block portion and outer surfaces of the plurality peripheral protuberances.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implement of Smith to further include the oral care implement wherein an outer surface of the monolithic cleaning unit is formed by the outer surface of the block portion and outer surfaces of the plurality peripheral protuberances, as taught by Boyd, to provide a device that is capable of targeting the gum lines when the toothbrush is applied along the gum line, thus resulting in an effective cleaning of the gum area.
Regarding Claim 22, Smith, as modified, teaches all of the elements of claim 5 as discussed above. 
Smith does not teach the oral care implement wherein the plurality of protuberances comprises a plurality of peripheral protuberances that extend directly from the front surface of the base structure to distal ends of the plurality of peripheral protuberances and a plurality of central protuberances that extend directly from the distal surface of the block portion to distal ends of the plurality of central protuberances.  
Boyd, however, teaches the oral care implement (Fig. 1) wherein the plurality of protuberances (Annotated Fig. 1) comprises a plurality of peripheral protuberances (Annotated Fig. 1) that extend directly from the front surface (Annotated Fig. 1) of the base structure (Annotated Fig. 1)  to distal ends of the plurality of peripheral protuberances (Annotated Fig. 1) and a plurality of central protuberances (Annotated Fig. 1) that extend directly from the distal surface (Annotated Fig. 1) of the block portion (Annotated Fig. 1) to distal ends of the plurality of central protuberances (Annotated Fig. 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implement of Smith to further include the plurality of protuberances comprises a plurality of peripheral protuberances that extend directly from the front surface of the base structure to distal ends of the plurality of peripheral protuberances and a plurality of central protuberances that extend directly from the distal surface of the block portion to distal ends of the plurality of central 
Regarding Claim 29, Smith, as modified, teaches all of the elements of claim 26 as discussed above. 
Smith does not teach the oral care implement wherein the plurality of protuberances comprises a plurality of central protuberances that extend directly from the distal surface of the block portion to a distal end and a plurality of peripheral protuberances that extend directly from the front surface of the base structure to a distal end, the plurality of peripheral protuberances coupled to an outer surface of the block portion and protruding beyond the distal surface of the block portion.  
Boyd, however, teaches the oral care implement (Fig. 1) wherein the plurality of peripheral protuberances (Annotated Fig. 1) comprises the plurality of central protuberances (Annotated Fig. 1) the distal surface (Annotated Fig. 1) of the block portion (Annotated Fig. 1) to distal end of the plurality of peripheral protuberances (Annotated Fig. 1) that extend directly from the front surface (Annotated Fig. 1) of the base structure (Annotated Fig. 1) to a distal end, the plurality of peripheral protuberances (Annotated Fig. 1) coupled to an outer surface (Annotated Fig. 1) of the block portion (Annotated Fig. 1) and protruding beyond the distal surface of the block portion (Annotated Fig. 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implement of Smith to further include the plurality of protuberances comprises a plurality of central protuberances that extend directly from the distal surface of the block portion to a distal end and a plurality of peripheral protuberances that extend directly from the front surface of the base structure to a distal end, the plurality of peripheral protuberances coupled to an outer surface of the block portion and protruding beyond the distal surface of the block portion, as taught by Boyd, to provide a device that is capable of targeting the gum lines when the toothbrush is applied along the gum line, thus resulting in an effective cleaning of the gum area.
Regarding Claim 30, Smith, as modified, teaches all of the elements of claim 29 as discussed above. 
Smith does not teach the oral care implement wherein the plurality of peripheral protuberances surround the block portion and the plurality of central protuberances.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implement of Smith to further include the plurality of peripheral protuberances surround the block portion and the plurality of central protuberances, as taught by Boyd, to provide a device that is capable of targeting the gum lines when the toothbrush is applied along the gum line, thus resulting in an effective cleaning of the gum area.
Regarding independent Claim 35, Smith teaches an oral care implement (embodiments of Figs. 6 and 7) comprising: a handle (6); a head (Annotated Fig. 6) coupled to the handle (6), the head (Annotated Fig. 6) comprising a base structure (10) and a monolithic cleaning unit (Annotated Fig. 6), the monolithic cleaning unit comprising; a block portion (40) extending from a front surface (Annotated Fig. 6) of the base structure (10) to a distal surface of the block portion (40); a central protuberance (Annotated Fig. 7) extending directly from the distal surface (Annotated Fig. 7) of the block portion (40); and a plurality of peripheral protuberances (Annotated Fig. 7).
Smith does not teach a plurality of peripheral protuberances extending from the front surface of the base structure and surrounding the block portion, the plurality of peripheral protuberances comprising a first portion that extends from an outer surface of the block portion and a second portion that protrudes beyond the distal surface of the block portion and a plurality of central protuberances.  
Boyd, however, teaches the oral care implement (Fig. 1) wherein a plurality of peripheral protuberances (Annotated Fig. 1) that extend directly from the front surface (Annotated Fig. 1) of the base structure (Annotated Fig. 1)  and surrounding the block portion, the plurality of peripheral protuberances comprising a first portion (Annotated Fig. 1) that that extends from an outer surface (Annotated Fig. 1) of the block portion  (Annotated Fig. 1) and a second portion (Annotated Fig. 1) that protrudes beyond the distal surface of the block portion (Annotated Fig. 1) and a plurality of central protuberances (Annotated Fig. 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implement of Smith to further include a plurality of peripheral 
Regarding Claim 36, Smith, as modified, teaches all of the elements of claim 35 as discussed above. 
Smith does not teach the oral care implement wherein an outer surface of the monolithic cleaning unit is formed by the outer surface of the block portion and outer surfaces of the plurality of peripheral protuberances.  
Boyd, however, teaches the oral care implement (Fig. 1) wherein an outer surface of the monolithic cleaning unit (Annotated Fig. 1) is formed by the outer surface (Annotated Fig. 1) of the block portion (Annotated Fig. 1) and outer surfaces (Annotated Fig. 1) of the plurality peripheral protuberances (Annotated Fig. 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implement of Smith to further include the oral care implement wherein an outer surface of the monolithic cleaning unit is formed by the outer surface of the block portion and outer surfaces of the plurality peripheral protuberances, as taught by Boyd, to provide a device that is capable of targeting the gum lines when the toothbrush is applied along the gum line, thus resulting in an effective cleaning of the gum area.
Regarding Claim 37, Smith, as modified, teaches the oral care implement wherein the head (Annotated Fig. 6), 5Serial Number: 16/354,261including the base structure (10) and the monolithic cleaning unit (40), is a monolithic structure formed from a flexible material (Annotated Fig. 6; Col. 2, lines 24 – 30; Fig. 7).  
Regarding Claim 38, Smith, as modified, teaches all of the elements of claim 35 as discussed above. 
Smith does not teach the oral care implement wherein each of the plurality of central protuberances and each of the plurality of peripheral protuberances has the same height measured from 
Boyd, however, teaches the oral care implement (Fig. 1) wherein each of the plurality of central protuberances (Annotated Fig. 1) and each of the plurality of peripheral protuberances (Annotated Fig. 1) has the same height measured from the front surface of the base structure (Annotated Fig. 1) to distal ends of the plurality of central and peripheral protuberances (Annotated Fig. 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implement of Smith to further include each of the plurality of central protuberances and each of the plurality of peripheral protuberances has the same height measured from the front surface of the base structure to distal ends of the plurality of central and peripheral protuberances, as taught by Boyd, to provide a device that is capable of targeting the gum lines when the toothbrush is applied along the gum line, thus resulting in an effective cleaning of the gum area.
Regarding Claim 39, Smith, as modified, teaches the oral care implement wherein the monolithic cleaning unit (40) comprises a plurality of ribs (42), each of the plurality of ribs (42) extending from one of the plurality of central protuberances (Annotated Fig. 7) to one of the plurality of peripheral protuberances (Annotated Fig. 7), wherein the plurality of ribs (42) are recessed relative to distal ends of the pluralities of central and peripheral protuberances (Annotated Fig. 7).  
Response to Arguments
Applicant's arguments, filed March 16, 2021 with respect to rejection of claims under USC 103 have been fully considered and are persuasive, therefore the rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Smith and further in view of Boyd.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723